UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 24, 2007 East Penn Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-50330 65-1172823 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 22 South 2nd Street, P.O. Box 869, Emmaus, PA 18049 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-965-5959 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) East Penn Financial Corporation CURRENT REPORT ON FORM 8-K Item 8.01 Other Events On July 24, 2007, East Penn Financial Corporation issued a press release announcing the Board of Directors’ approval of a semi-annual cash dividend payable August 31, 2007 to all shareholders of record as of August 10, 2007. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press release dated July 24, 2007 announcing the payment of a cash dividend. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. East Penn Financial Corporation Date:July 24, 2007 BY: /s/ Theresa M. Wasko Name: Theresa M. Wasko Title: Treasurer & Chief Financial Officer EXHIBIT INDEX PAGE NO. IN MANUALLY SIGNED EXHIBIT NO. ORIGINAL 99.1 Press release, dated July 24, 2007, of East Penn Financial Corporation. 5
